Citation Nr: 0314163	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-24 414A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment of the 
prostate.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This appeal arises from a June 2000 rating 
decision of the Department of Veterans Affairs (VA), 
Hartford, Connecticut, regional office (RO).

In August 2002, the veteran testified before the undersigned 
at a hearing in Hartford, Connecticut.


FINDINGS OF FACT

1.  A February 1985 rating decision denied compensation under 
38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for additional 
disability resulting from VA treatment of the prostate; the 
basis for the denials was that no additional disability was 
shown; the veteran was notified of the RO's decision and he 
did not file a timely appeal. 

2.  The evidence added to the record since February 1985 
containing additional VA records showing treatment for 
prostate pathology in 1978 is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The RO's February 1985 denial of compensation under 
38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for additional 
disability resulting from VA treatment of the prostate is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2. Evidence received since the February 1985 denial of 
compensation under 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) 
for additional disability resulting from VA treatment of the 
prostate is new and material to the issue and, thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
favorable action by reopening the claim.  Reopening the 
claim, rather than referring the claim to the RO for 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A February 1985 rating decision denied compensation under 
38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for additional 
disability resulting from VA treatment of the prostate.  The 
basis for the denial was that no additional disability was 
shown.  The veteran was notified of the RO's decision and he 
did not file a timely appeal.  Thus, it is a final decision.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1984); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
38 C.F.R. § 3.156(a) (2002).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the February 1985 rating 
decision was that there was no medical evidence of additional 
disability related to VA treatment of the veteran's prostate.  
Based upon this evidence, the RO determined in its February 
1985 rating decision that compensation under 38 U.S.C.A. 
§ 351 (now 38 U.S.C.A. § 1151) was not merited.  As noted 
above, that determination is final.  In order to reopen the 
claim, the veteran would have to submit new and material 
evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether additional disability 
resulted from VA treatment of the veteran. 

The evidence received since February 1985 includes records of 
VA treatment for prostate pathology in December 1978.  These 
records reflect that the veteran underwent surgery for benign 
prostatic hypertrophy in December 1978.  Thereafter, he was 
hospitalized for about a week and treated for transient 
bacteremia and microcytic hypochromic anemia.  Since the 
December 1978 VA records reflect treatment for disability 
following prostate surgery, it constitutes evidence that 
bears directly and substantially upon the specific matter 
under consideration, and that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (2002).  Accordingly, the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment of the 
prostate is reopened.

While the record contains sufficient evidence to reopen the 
veteran's claim, the Board has determined that additional 
development is required prior to adjudication of the merits 
of the reopened claim.  Accordingly, the Board is undertaking 
additional development pursuant 38 C.F.R. § 19.9(a)(2).  When 
it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing that issue.



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from VA treatment of the prostate is 
reopened.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

